Peb Oubiam.
Whether or not the pound-master was included in the words “ those responsible for cattle, ” there is no "doubt that Toher was responsible. The governor having issued a proclamation, it is presumed to continue in force until authoritatively revoked, no matter what individuals may think of the necessity for its continuance. It was the duty of Toher to get a permit before he moved the cattle. Had the pound-master delivered those cattle for the purpose of being moved, Toher not having obtained the necessary permit, the pound-master would have been responsible as a participant in a misdemeanor. Toher’s removal of the cattle without obtaining a permit would have been a misdemeanor. Judgment reversed, and new trial ordered, costs to abide the event.